DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lee et al. (US 2016/0017224). 
 	With respect to claims 1-3, Lee describes a method comprising: forming a cell gate structure on a substrate by alternatively stacking a plurality of interlayer insulating layers and a plurality of gate electrode layers; forming a plurality of holes through the cell gate structure; and selectively etching a plurality of nitride layers in the cell gate structure by a composition (fig. 3A-3F; paragraphs 1-3, 7-9), wherein the composition for the selective etching comprises: a first inorganic acid, at least one silane inorganic 
 formula 10

    PNG
    media_image1.png
    122
    128
    media_image1.png
    Greyscale
 (claimed chemical formula in claim 10 and 300 in claim 5)
and formula 11

    PNG
    media_image2.png
    137
    274
    media_image2.png
    Greyscale
(claimed chemical formula 1 or 20 in claim 1 and 1 or 350 in claim 5)
        Where i) each one of R1 to R 10 is selected from the group consisting of hydrogen, halogen, (C1-C10) alkyl, (C1C10) alkoxy, and (C6-C30) aryl, ii) at least one of R1 to R4 is one of halogen and (C1-C10) alkoxy, iii) at least one of R5 to R10 is one of halogen and (C1-C10) alkoxy, and iv) n is one of integer numbers from 1 to 10 (paragraphs 16-18, 39-45; table D1).  The two silanes of formula 11 and 10 are the same chemical formula as that of the claimed formula 1 for the first additive and claimed formula 10 for second silane compound respectively.

 	With respect to claim 5, with Lee’s teaching of providing two silanes that are the same silanes of claim 5, the two silanes in the composition provided by Lee above would read on claimed first and second additive.
 	With respect to claims 4 and 6, the content of the silane inorganic salts is about 0.01-15 wt% (paragraph 55), the first additive silanes have wt% at 1-2 and second additive silane/compounds have wt% at 1-3 (table D1), the first inorganic acid is about 70-99 wt% with the solvent would be the rest of the balance (paragraphs 131; claim 2).
Terminal Disclaimer
The terminal disclaimer filed on 12/12/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10465112 and any patent granted on pending Application numbers 15/781471, 17/087631, 17/090905, 17/087780, 16/228780, 17/093662, 17/093652, and 17/087637 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant's arguments filed 12/12/21 have been fully considered but they are not persuasive.
With respect to applicant’s remark that Lee doesn’t describe of claimed first additive represented by chemical formula 1.  Please see above, Lee describes a silane having a formula of 
    PNG
    media_image2.png
    137
    274
    media_image2.png
    Greyscale
 where i) each one of R 1 to R 10 is selected from the group consisting of hydrogen, halogen, (C1-C10) alkyl, (C1C10) alkoxy, and (C6-C30) aryl, ii) at least one of R1 to R4 is one of halogen and (C1-C10) alkoxy, iii) at least one of R5 to R10 is one of halogen and (C1-C10) alkoxy, and iv) n is one of integer numbers from 1 to 10 (paragraphs 16-18, 39-45; table D1).  This silane would read on claimed first additive having chemical formula 1.
With respect to applicant’s remark that Lee doesn’t describe a silane inorganic acid salt produced by a reaction between a nitric acid and a second silane compound being represented by the claimed chemical formula 1.  This is not in the claimed.  Claim 1 cites describe a silane inorganic acid salt produced by a reaction between a nitric acid and a second silane compound being selected from chemical formula 10, 20 and their combination thereof.  Lee describes at least one silane inorganic acid salt produced by reaction between an acid including a nitric acid and a silane, which includes a formula of 
    PNG
    media_image1.png
    122
    128
    media_image1.png
    Greyscale
as described above.
Therefore, Lee describes of at least one silane inorganic acid salt produced by reaction between an acid of a nitric acid and a silane; a second silane (paragraphs 16, 129, table 1A) would provide claimed two additives.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassanzadeh, Parviz can be reached on 571-272-1435. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



2/16/2022